Citation Nr: 0819936	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  06-21 133	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Entitlement to service connection for residuals of a left 
heel stress fracture. 



REPRESENTATION

Appellant represented by:	Idaho Division of Veterans 
Services



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho that denied the benefit sought on appeal.  The 
appellant, who had active duty for training from January 1988 
to June 1988, appealed that decision, and the case was 
referred to the Board for appellate review.


FINDING OF FACT

The appellant is not shown to have residuals of a stress 
fracture to the left heel that occurred during service.  


CONCLUSION OF LAW

Residuals of a stress fracture of the left heel were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the appellant's claim on appeal, the Board 
is required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the appellant dated February 
2005 and March 2006.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO also 
provided assistance to the appellant as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances of this case.  

In addition, the appellant and his representative have not 
made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal and have not argued that any errors or deficiencies in 
the accomplishment of the duty to notify or the duty to 
assist have prejudiced the appellant in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App.103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that the RO has satisfied the duty 
to notify and the duty to assist and will proceed to the 
merits of the appellant's appeal.

The appellant contends that he is entitled to service 
connection for residuals from a stress fracture of the left 
heel.  Essentially, the appellant claims that he has 
residuals from a foot injury that are related to service.  
Service connection will be granted if it is shown that the 
appellant has a disability resulting from an injury suffered 
or disease contracted in the line of duty, or for aggravation 
of a pre-existing injury suffered or disease contracted in 
the line of duty, in active military, naval or air service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

That an injury incurred in service alone is not enough.  
There must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

The appellant's service treatment records from March 1988 
show that he was diagnosed with a left calcaneal stress 
fracture and was put on crutches for approximately four 
weeks.  However, a May 1995 periodic National Guard 
examination made no mention of the foot injury or of any 
residuals related to such an injury, and in May 2006 the 
appellant was afforded a VA examination to determine whether 
there were residuals from the stress fracture.  During this 
examination the appellant admitted that the stress fracture 
had healed by June 1988, when the appellant went off active 
duty.  The examiner found some minor sensitivity, but noted 
that the appellant had bilateral flat feet and unrelated 
bilateral plantar fasciitis.  The examiner also ordered x-
rays, which showed no fractures.  

While the appellant clearly sustained an injury to his left 
heel during service, in order for service connection to be 
granted there must be evidence of a current disability.  In 
the absence of evidence of a current disability there can be 
no valid claim.  Brammer v. Derwinksi, 3 Vet. App. 223, 225 
(1992).  Additionally, a claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the VA, 38 U.S.C.A. § 5107(a), and the 
appellant was clearly advised of the need to submit medical 
evidence of current disability by way of letters from the RO 
to him.  The appellant has failed to do so.

The appellant has also not established a nexus between his 
claimed disability and service.  While the appellant appears 
to be of the opinion that he has residuals from the stress 
fracture to his left heel that are related to service, as a 
lay person, the appellant is not competent to offer an 
opinion that requires specialized medical training.  Espiritu 
v. Derwinski, 2 Vet. Appl. 492, 494 (1992).  In May 2006, a 
VA examiner determined that his current problems were likely 
unrelated to the stress fracture incurred in service.  The 
examiner noted that the appellant's flat feet and plantar 
fasciitis, coupled with the fact that stress fractures are 
typically self limited, indicated that the appellant's 
complaints were mostly likely unrelated to his service 
injury. Accordingly, the Board concludes that service 
connection for residuals of a left heel stress fracture is 
not established.



ORDER

Service connection for residuals from a stress fracture of 
the left heel is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


